Order entered November 21, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00177-CV

                            BEN SAYANI, Appellant

                                         V.

   SMOTHERMON FAMILY PARTNERS, LTD.; LYNN FAMILY
HOLDINGS, LTD.; RONALD OTIS LYNN, AND DIANA SMOTHERMON,
                         Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14752-B

                                     ORDER

      Before the Court is appellees’ November 18, 2022 second unopposed motion

to extend time to file their brief. We GRANT the motion and ORDER the brief

be filed no later than December 19, 2022. Because the brief was first due October

20, 2022, we caution that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE